CONCURRING OPINION OP
PERRY, J.
Of the respondent’s contentions that as the petitioner does not claim to have paid or tendered the amount of the license fee required by section 2 of Act. 48 he is not in a position to raise any question other than that of the validity of the single requirement as to the foe, and that in any event because the petitioner has not obtained a license under the statute he should not be allowed to raise any question as to the validity of any of the conditions or restrictions imposed by the statute upon licensees, as well as of his further contention that, even though the provision of section 2 requiring a bond should be held or assumed to be invalid., the remaining provisions of section 2 are valid and may stand by themselves, it is sufficient to say that it is unnecessary to pass upon them, for, assuming, in favor of the petitioner, that the provisions of section 2 are not sever-able and that neither the petitioner’s failure to pay or tender the license fee nor his failure to' obtain the license operates in the manner contended for by the respondent, nevertheless the conclusion of the court is that the warrant and complaint state *497a valid cause of imprisonment and that the petitioner must be remanded to the custody of the respondent. I do not, therefore, express or intimate an opinion concerning the merits of any of respondent’s contentions just recited or of the point presented by petitioner by way of reply that section 2 requires a. bond securing compliance in all respects with the subsequent provisions of the act, that the unconstitutionality of those provisions would not be available as a defense to an action on the bond (citing Territory v. Tue Bun, 20 Haw. 267), and that therefore he is now in a position to question the validity of all the provisions following section 2. Nor do I think that the mere exclusion of the evidence offered by the petitioner to prove that he held an emigrant agent’s license under the act, of 1905 requires or justifies any different method of disposition of the constitutional questions argued than would otherwise be accorded the petitioner. The lulling excluding the evidence was, in my opinion, correct. If the petitioner desired to avail himself of the alleged fact that he held a license, or of the defense that, holding a license under the earlier act, he was under no obligation to pay the fee prescribed by Act 48, he should have chosen some method of procedure, as, for example, a trial and an appeal, free from the limitations of habeas corpus. His position, and only possible position, upon this writ of habeas corpus is that, admitting it to be true as alleged in the warrant that he has no license, Act 48 does not validly require him to obtain one and that therefore he can do the acts charged without a license under’ that act. It is not as though he were endeavoring on mandamus to compel the issuance of a license and the treasurer were resisting on the ground that the license fee had not been paid. For the purposes of this case it is sufficient to assume that the petitioner’s failure to obtain a license, under either law, does not of itself debar him of the right to present the objections of unoonstitutionality which he has presented and then to hold, as we do, that all the objections which he is not *498for other reasons precluded from advancing are unfounded. See Fischer v. St. Louis, 194 U. S. 361, 372.
In all other respects I concur in the reasoning and conclusion of the majority.